Citation Nr: 0904474	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  04-18 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for peripheral neuropathy, claimed as due 
to herbicide exposure, has been received.  

2.  Whether new and material evidence to reopen a claim for 
service connection for chloracne, claimed as due to herbicide 
exposure, has been received.  

3.  Entitlement to service connection for peripheral 
neuropathy, claimed as due to herbicide exposure.  

4.  Entitlement to service connection for skin cancer, to 
include precancerous keratoses and basal cell carcinomas.  

5.  Entitlement to service connection for second degree 
burns. 

6.  Entitlement to service connection for third degree burns.  

7.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD), prior to April 7, 
2008.  

8.  Entitlement to a rating in excess of 70 percent for PTSD 
from April 7, 2008.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to March 
1967.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from March 2003, September 2003, and December 2007 rating 
decisions.  In the March 2003 rating decision, the RO found 
that new and material evidence had not been submitted 
sufficient to reopen claims for service connection for PTSD 
and peripheral neuropathy.  In May 2003, the veteran filed a 
notice of disagreement (NOD) in regard to the denial of his 
request to reopen the claim for service connection for 
peripheral neuropathy.  In the September 2003 rating 
decision, the RO confirmed and continued a previous denial of 
service connection for chloracne and denied service 
connection for any skin cancer and second and third degree 
burns.  A statement of the case (SOC) regarding the request 
to reopen the claim for service connection for peripheral 
neuropathy, as well as a SOC regarding the claims for service 
connection for any skin cancer and second and third degree 
burns, were issued in April 2004, and the veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in May 2004.

In his May 2004 substantive appeal, the veteran requested a 
hearing before a Veterans Law Judge at the RO (Travel Board 
hearing).  In June 2004, he clarified that he wanted a 
hearing before a Decision Review Officer (DRO) at the RO and, 
then, if the DRO decision were unfavorable, a videoconference 
hearing before a Veterans Law Judge.  In November 2005, the 
veteran testified during a hearing before a DRO; a transcript 
of that hearing is of record.  During the hearing, the DRO 
asked the veteran whether he was withdrawing his appeal in 
regard to peripheral neuropathy.  Although the veteran 
responded, "I think so," the request to reopen the claim 
for service connection for peripheral neuropathy was 
addressed in the October 2006 supplemental SOC (SSOC), and 
the veteran has continued to claim that he has peripheral 
neuropathy related to in-service herbicide exposure.  As 
such, and in light of his equivocal statement regarding 
withdrawal, the Board finds that this matter has not been 
withdrawn, and remains on appeal.  

In an October 2006 statement, the veteran withdrew his 
request for any and all hearings before the Board; however, 
in August 2007, he indicated that he wanted a videoconference 
hearing before a Veterans Law Judge in regard to all of his 
claims on appeal.  In November 2007, the veteran withdrew his 
hearing request.  

In the December 2007 rating decision, the RO, inter alia, 
granted service connection and assigned an initial 50 percent 
rating for PTSD, effective October 7, 2002.  In March 2008, 
the veteran filed a NOD with respect to the initial rating 
assigned.  A SOC was issued in April 2008, and the veteran 
filed a substantive appeal (via a VA Form 9) in April 2008.  
In a form accompanying this substantive appeal, the veteran 
reiterated that he wished to withdraw his request for a 
hearing, and wanted immediate transfer of his appeal to the 
Board.  

In a June 2008 rating decision, the RO granted a higher 
rating of 70 percent for PTSD, effective April 7, 2008.  

Because the veteran has disagreed with the initial rating 
assigned following the grant of service connection for PTSD, 
the Board characterized this claim in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
Moreover, while the RO has granted a higher rating of 70 
percent for PTSD, inasmuch as higher ratings are available 
before and after the effective date of the higher rating, and 
the veteran is presumed to seek the maximum available benefit 
for a disability, the Board has characterized these issues as 
reflected on the title page.  See A.B. v. Brown, 6 Vet. App. 
35, 38 (1993).  

In the September 2003 rating decision, the RO reopened the 
claim for service connection for chloracne secondary to Agent 
Orange exposure, and addressed the claim for service 
connection on the merits.  However, regardless of the RO's 
actions, the Board has a legal duty under 38 U.S.C.A. 
§§ 5108, 7104 (West 2002) to address the question of whether 
new and material evidence has been received to reopen the 
claim for service connection.  That matter goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim on a de novo basis.  See Barnett v. 
Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  As the Board 
must first decide whether new and material evidence to reopen 
the claim has been received-and, in view of the Board's 
favorable decision on the request to reopen the claim for 
service connection for peripheral neuropathy-the Board has 
characterized that portion of the appeal involving peripheral 
neuropathy and chloracne as encompassing the first three 
matters set forth on the title page.

In so doing, the Board has considered the recent decision of 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Boggs v. Peake, 520 F. 3d 1330 (Fed. 
Cir. 2008).  In that decision, the Federal Circuit held that 
a claim for one diagnosed disease or injury cannot be 
prejudiced by a prior claim for a different diagnosed disease 
or injury.  Rather, the two claims must be considered 
independently.  See Ephraim v. Brown, 82 F. 3d 399 (Fed. Cir. 
1996).  In this case, as will be discussed below, the veteran 
was previously denied service connection for peripheral 
neuropathy on the basis that peripheral neuropathy is not a 
disability associated with herbicide exposure.  The veteran 
was being examined for polyneuropathy at the time of the 
previous final decision; as such, the diagnoses of peripheral 
neuropathy since that denial cannot constitute a different 
diagnosed disease or injury.  In addition, as will also be 
discussed below, the veteran was previously denied service 
connection for chloracne on the basis that there was no 
diagnosis of chloracne of record  As such, any diagnoses of 
chloracne since that denial cannot constitute a different 
diagnosed disease or injury.  Accordingly, new and material 
evidence is required to reopen the claims for service 
connection for peripheral neuropathy and chloracne. 

The Board's decision regarding the first six issues listed on 
the title page is set forth below.  The claims for higher 
initial ratings for PTSD, prior to and since April 7, 2008, 
are addressed in the remand following the order; those 
matters are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that, in a 
July 2007 letter, the Wilkes-Barre VA Medial Center (VAMC) 
informed the veteran that his means test had expired and, as 
such, his priority for enrollment in the VA healthcare system 
could not be determined.  The VAMC requested that the veteran 
complete a new VA Form 10-10EZR as soon as possible.  In 
correspondence received in August 2007, the veteran stated 
that he was filing an NOD with the denial of "access to 
service connected disabilities."  A September 2007 letter in 
the claims file reflects that the veteran's correspondence 
was being forwarded to the Wilkes-Barre VAMC.  The Board 
further notes that the veteran was subsequently granted 
service connection for PTSD, hypertension, and a scar of the 
left elbow, the claims file includes records of VA treatment 
from the Wilkes-Barre VAMC from January to September 2008.  
The Board is unable to ascertain from the claims file whether 
the VAMC addressed the veteran's August 2007 correspondence.  
As such, this matter referred to the RO for appropriate 
action.  




FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim herein decided have been accomplished.

2.  In an April 1999 rating decision, the RO denied service 
connection for peripheral neuropathy, as secondary to 
exposure to Agent Orange.  The veteran filed a NOD with the 
denial of service connection for peripheral neuropathy in 
September 1999, and the RO issued a SOC in July 2000; 
however, the veteran did not file a substantive appeal in 
response to the SOC.  

3.  Evidence associated with the claims file since the April 
1999 denial of the claim for service connection for 
peripheral neuropathy is not cumulative and redundant of 
evidence of record at the time of the prior denial, relates 
to an unestablished fact necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claim.

4.  The veteran served in the Republic of Vietnam during the 
Vietnam era, and is, thus, presumed to have been exposed to 
herbicides during service. 
 
5. There is competent medical evidence and opinion indicating 
that the veteran's current peripheral neuropathy is related 
to in-service herbicide exposure.
 
6.  In an April 1999 rating decision, the RO denied service 
connection for chloracne, as secondary to exposure to Agent 
Orange; although notified of the denial in a May 1999 letter, 
the veteran did not initiate an appeal with regard to the 
claim for service connection for chloracne.  

7.  No new evidence associated with the claims file since the 
April 1999 rating decision, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for chloracne, or raises a reasonable 
possibility of substantiating that claim.  

8.  The veteran receives current treatment for precancerous 
keratoses and basal cell carcinomas and there is competent 
medical evidence and opinion indicating that these skin 
precancers and cancers are related to a severe sunburn 
incurred in service.  

9.  There is no competent medical evidence that the veteran 
has any current disability in regard to second or third 
degree burns other than precancerous keratoses and basal cell 
carcinomas.  


CONCLUSIONS OF LAW

1.  The April 1999 rating decision that denied service 
connection for peripheral neuropathy and chloracne, as 
secondary to exposure to Agent Orange, is final.  38 U.S.C.A. 
§ 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2008).

2.  As evidence regarding the claim for service connection 
for peripheral neuropathy, claimed as due to herbicide 
exposure, received since the RO's April 1999 denial, is new 
and material, the criteria for reopening the claim for 
service connection for that condition are met.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).

3.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for service connection for peripheral neuropathy 
are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

4. As evidence received since the April 1999 denial of 
service connection for chloracne, claimed as due to herbicide 
exposure, is not new and material, the criteria for reopening 
the claim for service connection for that condition are not 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).

5.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for service connection for skin cancer, 
specifically, precancerous keratoses and basal cell 
carcinomas, are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).

6.  The criteria for service connection second and third 
degrees burns are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Given the favorable disposition of the request to reopen the 
claim for service connection for peripheral neuropathy, and 
the claims for service connection for peripheral neuropathy 
and skin cancer, to include precancerous keratoses and basal 
cell carcinomas, the Board finds that all notification and 
development actions needed to fairly adjudicate these claims 
have been accomplished.  

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  With respect to claims to reopen, the claimant 
must be notified of both the criteria to reopen a claim for 
service connection and to establish the underlying claim 
therefor.  Kent v. Nicholson, 20 Vet. App. 1 (2006).
 
VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in an August 2003 pre-rating letter, the RO 
informed the veteran that his claim for service connection 
for chloracne had been previously denied, that he had been 
notified of that denial in May 1999, and that he would need 
to submit new and material evidence to reopen his claim.  
This letter included both the correct definition of new and 
material evidence, and informed him of the type of evidence 
needed to establish each element of the underlying claim for 
service connection.  As will be discussed below, at the time 
of the prior final denial of the claim for service connection 
for chloracne, there was no diagnosis of chloracne of record.  
As the August 2003 letter provided notice regarding the 
information and evidence necessary to substantiate the 
underlying claim for service connection, including the 
requirement of a current disability, this notice went to the 
basis for the previous denial.  The August 2003 VCAA letter 
also advised the veteran of the information and evidence 
needed to substantiate the claims for service connection for 
second and third degree burns.  

An April 2008 post-rating letter informed the veteran of the 
information and evidence necessary to substantiate his claims 
for service connection for chloracne, to include as due to 
Agent Orange exposure, second degree burns, and third degree 
burns, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  This letter specifically informed 
the veteran to submit any evidence in his possession 
pertinent to the claim (consistent with Pelegrini and the 
version of 38 C.F.R. § 3.159 then in effect).  The April 2008 
VCAA letter also provided the veteran with information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  After 
issuance of the foregoing notice, and opportunity for the 
veteran to respond, the June, August, and October 2008 SSOCs 
reflect readjudication of the claims.  Hence, the veteran is 
not shown to be prejudiced by the timing of the latter 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records, service personnel records, VA and private 
treatment records, Social Security Administration (SSA) 
records, and the reports of September 1998 and October 2007 
VA examinations.  Also of record and considered in connection 
with the appeal is the transcript of the veteran's November 
2005 RO hearing, along with various statements submitted by 
the veteran and his representative and friends, on his 
behalf.  The Board also finds that no additional RO action to 
further develop the record is warranted. 

As will be discussed below, the claims for higher ratings for 
PTSD are being remanded, in part, to attempt to obtain 
records of treatment from the veteran's private psychiatrist.  
In an October 2007 letter, this psychiatrist reported that he 
had been treating the veteran for PTSD since October 1998.  
As these records regarding psychiatric treatment for PTSD are 
not pertinent to the claims for service connection for 
chloracne or second or third degree burns, a remand to obtain 
these records would impose unnecessary additional burdens on 
adjudication resources, with no benefit flowing to the 
veteran, and is, thus, unnecessary.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991).  

Similarly, the Board notes that, in correspondence received 
in September 2003 and December 2005, the veteran's private 
dermatologist reported that he treated the veteran for 
keratoses and basal cell carcinomas.  While complete records 
of treatment from this physician have not been associated 
with the claims file, the dermatologist's own description of 
the treatment provided indicates that he has not treated the 
veteran for chloracne or second or third degree burns.  As 
such, a remand to obtain these records would also impose 
unnecessary additional burdens on adjudication resources, 
with no benefit flowing to the veteran, and is, thus, 
unnecessary.  See Soyini, 1 Vet. App. at 546.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate the claims herein decided, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters herein decided, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Absent affirmative evidence to the contrary, there is a 
presumption of exposure to herbicides (to include Agent 
Orange) for all veterans who served in Vietnam during the 
Vietnam Era.  See 38 U.S.C.A. § 1116(f) (West 2002) and 38 
C.F.R. § 3.307(a)(6)(iii) (2008). 
 
If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases, including 
acute and subacute peripheral neuropathy and chloracne or 
other acneform disease consistent with chloracne, shall be 
service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even if there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  38 C.F.R. § 3.309(e).  Note 2 of 38 C.F.R. § 
3.309(e) defines "acute and subacute peripheral neuropathy" 
as transient peripheral neuropathy that appears within weeks 
or months of exposure to an herbicide agent and resolves 
within two years of the date of onset.  38 C.F.R. § 
3.307(a)(6)(ii) provides that acute and subacute peripheral 
neuropathy and chloracne must have become manifest to a 
degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during service in order for that disease to be presumptively 
service connected.   

Notwithstanding the presumption, service connection for a 
disability claimed as due to exposure to herbicides may be 
established by showing that a disorder resulting in 
disability or death was in fact causally linked to such 
exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 
(1997); Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 
1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. 
§ 3.303.

A.  Peripheral Neuropathy

1.  Petition to Reopen

In an April 1999 rating decision, the RO initially denied 
service connection for a peripheral neuropathy, finding that 
the evidence did not show acute or subacute peripheral 
neuropathy becoming manifest within one year following 
exposure to herbicide agents and that, under the law, chronic 
peripheral neuropathy is not recognized as a disability 
associated with exposure to herbicides.    

The pertinent evidence of record at the time of the April 
1999 rating decision included the veteran's service treatment 
records, which are negative for complaints regarding or 
treatment for the peripheral neuropathy.  

Also of record at the time of the April 1999 rating decision 
is a January 1975 record of private treatment reflecting the 
veteran's complaints of paresthesias of both hands without 
any precipitating factors.  In his September 1998 claim for 
service connection, the veteran described numbness and 
tingling in his hands and feet.  

The veteran underwent VA General Medical examination in 
September 1998.  Neurological evaluation revealed no gross 
motor or sensory dysfunction.  A November 1998 letter from 
the veteran's ophthalmologist indicates that he had a past 
medical history of peripheral neuropathy.  In a November 1998 
letter, the veteran's neurologist reported that the veteran 
was being investigated for polyneuropathy.  

As indicated above, in April 1999, the RO denied the claim 
for service connection for peripheral neuropathy secondary to 
exposure to Agent Orange. The veteran filed a NOD in 
September 1999, and the RO issued a SOC in July 2000.  
Although notified of the SOC, and the applicable time period 
for filing a substantive appeal via an enclosed VA Form 9, in 
a letter dated later that month, the veteran did not file a 
substantive appeal in response to the SOC.  Hence, as the 
veteran did not perfect his appeal of the April 1999 rating 
decision, and no other exception to finality applies, the 
decision is final as to the evidence of record at the time of 
that decision and the July 2000 SOC, and is not subject to 
revision on the same factual basis.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104, 20.302, 20.1103.

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  

The veteran sought to reopen his previously denied claim for 
service connection for peripheral neuropathy in October 2002.  
Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time 
of the last final disallowance (on any basis) of the claim, 
and is not duplicative or "merely cumulative" of other 
evidence then of record.  This analysis is undertaken by 
comparing the newly received evidence with the evidence 
previously of record.  After evidence is determined to be 
new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial of the claims is the 
RO's April 1999 rating decision, which denied service 
connection for peripheral neuropathy secondary to exposure to 
Agent Orange.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

At the time of the prior final denial, there was a letter 
from the veteran's private neurologist reflecting that he was 
being investigated for polyneuropathy, however, there was no 
diagnosis of peripheral neuropathy, or medical evidence of a 
nexus between peripheral neuropathy and service, to include 
in-service herbicide exposure.  

Pertinent evidence added to the claims file since the prior 
final denial of the claim includes photographs of the veteran 
reportedly in Vietnam, as well as numerous buddy statements 
submitted by a fellow servicemember, indicating that he 
served in Vietnam with the veteran.   

The veteran was afforded a VA neurology examination in 
October 2007.  He reported that he served in country in 
Vietnam from May 1965 to May 1966, where he was exposed to 
Agent Orange.  The examiner noted that the veteran had 
submitted numerous documentary examples of his shore-based 
activities, including photographic evidence of participation 
in ground combat maneuvers.  The veteran described 10 to 20 
years of peripheral neuropathy, with numbness, pain, and 
tingling in the hands, fingers, and feet.  The examiner found 
that the veteran had clinical evidence of a diffuse 
polyneuropathy.  He added that the veteran had service in 
Vietnam, and opined that it was at least as likely as not 
that his neuropathy was related to his exposure to Agent 
Orange.  In providing a rationale for this opinion, the 
examiner added that review of his extensive records, 
including the claims file, revealed no obvious source for 
peripheral neuropathy, as he had no diabetes, no thyroid or 
other endocrine disorder, and no evidence of nutritional 
deficiencies or hereditary problems which would predispose 
him to a neuropathy.  The examiner summarized by stating that 
it was at least as likely as not that the veteran's 
peripheral neuropathy was related to his exposure to Agent 
Orange, and he was unable to identify any other reasonable 
cause based on review of the extensive records provided.  

The Board finds that the above-described evidence provides a 
basis for reopening the claim for service connection for 
peripheral neuropathy.  

At the time of the April 1999 rating decision, was no 
evidence that the veteran had peripheral neuropathy related 
to service, to include in-service herbicide exposure.  The 
report of the October 2007 VA examination reflects that the 
veteran has current peripheral neuropathy and provides 
medical evidence of a link between his current peripheral 
neuropathy and in-service herbicide exposure.
  
The Board finds that the foregoing evidence is "new" in 
that it was not before agency decisionmakers at the time of 
the April 1999 final denial of the claim for service 
connection, and is not duplicative or cumulative of evidence 
previously of record.  Moreover, this evidence is 
"material" in that it addresses whether the veteran 
currently has peripheral neuropathy which is related to 
service.  Hence, this evidence raises a reasonable 
possibility of substantiating the veteran's claim for service 
connection.  

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection for 
peripheral neuropathy are met.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

2.  Service Connection

The veteran has consistently reported that he served in 
Vietnam.  The veteran's service personnel records do not 
reflect that he served in Vietnam, but, rather, that he 
served on the U.S.S. Krishna.  While a June 2001 response 
from the National Personnel Records Center (NPRC) indicates 
that the veteran served in Vietnam from May 1965 to May 1966, 
in an August 2006 response, the NPRC clarified that they were 
unable to determine whether the veteran had in-country 
service in Vietnam, as he served aboard the U.S.S. Krishna, 
which was in the official waters of Vietnam from September to 
December 1965 and December 1965 to May 1966.  The veteran, 
however, has consistently asserted that he was ordered to the 
Army Special Forces camp to receive incoming mail at Duong 
Dong.  His service personnel records confirm that he was a 
postal clerk from May 1965 to April 1966.  The veteran has 
submitted statements from a fellow servicemember 
corroborating that he was at the Special Forces Camp in Duong 
Dong.  He has also submitted photographs of Duong Dong, 
including a photograph of himself in a boat reportedly 
approaching Duong Dong and a photograph of himself and a 
friend reportedly in Duong Dong.  

Based on the foregoing, and resolving all doubt in his favor, 
the Board finds that the veteran served in the Republic of 
Vietnam.  Thus, the veteran is presumed to have been exposed 
to herbicides, to include Agent Orange.  See 38 C.F.R. § 
3.307(a)(6)(iii).  Thus, the remaining question is whether 
the veteran has current peripheral neuropathy which is 
related to his in-service herbicide exposure.  

The October 2007 VA neurology examination clearly reflects 
that the veteran has a current diagnosis of peripheral 
neuropathy.  Moreover, the only medical opinion on the 
question of medical nexus is the opinion of the October 2007 
examiner, that it is at least as likely as not that the 
veteran's peripheral neuropathy is related to his exposure to 
Agent Orange.   The Board notes that the examiner reviewed 
the claims file and provided a rationale for his opinion.  As 
such, the Board finds that the October 2007 opinion 
constitutes competent and probative evidence to support the 
claim.  

The Board has considered the fact that a June 1996 record of 
private treatment reflects that the veteran reported pain 
radiating from the neck into the right arm, with weakness, 
numbness, and paresthesias.  He also described low back pain 
which radiated from the lumbar area into the right leg, with 
weakness and numbness.  The impression included active 
cervical and lumbosacral radiculopathy, and the physician 
opined that the veteran's numbness was most likely occurring 
as a result of disc herniations.  In October 2002 the veteran 
presented following a motor vehicle accident, with complaints 
of numbness in the left arm.  The impression was cervical and 
lumbosacral radicular process.  While these records attribute 
the veteran's complaints of numbness to radiculopathy, the 
Board notes that the June 1996 record of treatment was of 
record at the time of the October 2007 VA examination, and 
the examiner specifically stated that he had reviewed the 
full claims file.  Moreover, these records reflect no 
opinions regarding etiology of peripheral neuropathy which 
would contradict that provided by the October 2007 examiner.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert, 
1 Vet. App. at 53-56.

Given the medical evidence noted above, and resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that the criteria for service connection for peripheral 
neuropathy are met. 

B.  Chloracne

In the April 1999 rating decision, the RO initially denied 
service connection for a chloracne as secondary to exposure 
to Agent Orange, finding that there was no medical evidence 
to indicate a chronic disability having been manifested in or 
aggravated by service, and no medical evidence indicating a 
relationship between current symptoms and service.  

The pertinent evidence of record at the time of the April 
1999 rating decision included the veteran's service treatment 
records which are negative for complaints regarding or 
diagnoses of chloracne.  

In his September 1998 claim for service connection, the 
veteran stated that his face was red and he got occasional 
bumps along with a burning sensation in his face.  VA General 
Medical examination in September 1998 revealed rosacea on the 
face and mycotic toenails.  There were no scars or 
deformities of the face.  

Although notified of the RO's April 1999 denial in a May 1999 
letter, the veteran did not initiate an appeal; hence, that 
decision is final as to the evidence then of record, and is 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  

The veteran sought to reopen his previously denied claim for 
service connection for chloracne in June 2003.  As such, the 
definition of new and material evidence applicable to claims 
received on or after August 29, 2001 (discussed above) is 
applicable to this claim.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans, 9 Vet. App. at 282-3.  Here, 
the last final denial of the claim is the RO's April 1999 
rating decision.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus, 3 Vet. App. at 512-513.

At the time of the April 1999 rating decision, there was no 
evidence of current chloracne.  Likewise, the medical 
evidence associated with the claims file since the April 1999 
rating decision is negative for a diagnosis of chloracne.  In 
this regard, during the November 2005 hearing, the veteran 
stated that he was not treated for any skin conditions until 
later than one year after discharge.  In regard to whether he 
had actually been diagnosed with chloracne, the veteran 
stated that he claimed service connection for chloracne 
because he thought it might be related to skin cancer, and 
stated that he would check with his dermatologist.  

Post-service records of VA and private treatment are negative 
for findings of chloracne.  The veteran was afforded a VA 
dermatology examination in October 2007.  The examiner 
indicated that he had reviewed the veteran's voluminous 
claims file, and was unable to find any evidence of any 
references to chloracne, although the veteran did claim Agent 
Orange exposure.  The veteran denied any chloracne like 
rashes at any time, and, on examination, there was no 
evidence of chloracne present, and the veteran's skin was 
clear from acne-like rashes.     

The only other pertinent evidence associated with the claims 
file since the prior denial consists of the veteran's and his 
representative's and fellow service member's assertions that 
he has chloracne that is related to service, specifically, 
in-service herbicide exposure.  However, the Board emphasizes 
that, as laypersons without the appropriate medical training 
or expertise, the veteran, his representative, and fellow 
service member are not competent to render a probative 
opinion on a medical matter.  See, e.g., Bostain v. West, 11 
Vet. App. 124, 127 (1998).  Accordingly, where, as here, the 
claim turns on a medical matter, unsupported lay statements, 
even if new, cannot serve as a predicate to reopen a 
previously disallowed claim.  See Moray v. Brown, 5 Vet. App. 
211, 214 (1993).  Significantly, in this case, there simply 
is no objective evidence to support the lay assertions.

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for chloracne has not been received.  As such, the 
requirements for reopening the claim are not met, and the 
April 1999 denial remains final.  As the veteran has not 
fulfilled his threshold burden of submitting new and material 
evidence to reopen his finally disallowed claim for service 
connection for chloracne, claimed as due to herbicide 
exposure, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).  

C.  Skin Cancer

The veteran asserts that he has skin cancer related to 
service, specifically, severe sunburns he suffered in 
service.  In an October 2003 statement, he stated that he 
received second and third degree sunburns and was confined to 
sickbay aboard the U.S.S. Krishna.  He reported that he could 
not walk for a week because of the blisters on his calves, 
and added that he had blisters all over his body.  

Service treatment records are negative for complaints 
regarding or treatment for sunburns.  However, the veteran is 
competent to describe factual matters of which he has first-
hand knowledge, such as having a sunburn in service.  
Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  In addition, in June and 
July 2003 statements, a fellow service member reported that 
he witnessed the veteran's severe sunburns in Vietnam during 
his tour from May 1965 through May 1966.  

Post-service records of treatment reflect findings of and 
treatment for skin cancer, specifically, basal cell 
carcinoma.  Records of private treatment from August 1998 to 
July 2001 reflect findings of and treatment for actinic 
keratoses and basal cell carcinoma.  An April 2001 biopsy of 
the left temple revealed basal cell carcinoma.  In a 
September 2003 letter, the veteran's private dermatologist, 
Dr. Stampien, reported that the veteran had been treated for 
precancerous actinic keratoses and basal cell carcinomas in 
the past.  The dermatologist added that these lesions are 
more common in persons with a previous history of sun 
exposure and sunburns.  In a December 2005 letter, Dr. 
Stampien indicated that the veteran had seen him since June 
2002 for multiple precancerous keratoses and follow-up for 
basal cell carcinomas of the temple and left ear.  He added 
that he saw the veteran yearly for these conditions.  

On VA dermatology examination in October 2007, the veteran 
described the history of his in-service sunburn, with 
blistering on his arms, legs, and face.  He denied subsequent 
burns of any kind since discharge.  The veteran described a 
series of skin cancer problems since 2001, including multiple 
basal cell carcinomata, squamous cell carcinomas, and actinic 
keratoses, all of which were treated by private physicians.  
He indicated that he was unhappy with the potential 
disfigurement from removal of these lesions, and described 
constant itching and burning of the solar damaged areas.  

On examination, there was pronounced erythema with 
poikiloderma, atrophy, and elastosis of the skin of the 
vertex of the scalp, face, ears, circumference of the neck, 
forearms, and the backs of the hands.  Scattered on these 
areas were actinic keratoses.  The examiner added that he saw 
no active skin cancers.  He stated that, though less damaged, 
there was some solar damage of the rest of the trunk and 
legs, but the solar damage on the face, neck, and arms was 
severely disfiguring.  The examiner added that this severely 
disfiguring damage included brilliant erythema, poikiloderma, 
and patches of thinning skin, plus the scaling actinic 
keratoses, which, he noted, were pre-squamous cell 
carcinomata.  The examiner opined that it was at least as 
likely as not that the veteran's current solar damage with 
numerous recurrent and disfiguring skin precancers and 
cancers was due to the severe sunburn experienced on active 
duty in Vietnam.  The pertinent diagnosis was severe solar 
damage, severely disfiguring (see description).  

Congress has specifically limited entitlement to service 
connection for disease or injury to cases in which such 
incidents have resulted in disability.  See 38 U.S.C.A. § 
1110.  The Court has held that the requirement of the 
existence of a current disability is satisfied when a veteran 
has a disability at the time he files his claim for service 
connection or during the pendency of that claim, even if the 
disability resolves prior to adjudication of the claim.  
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The veteran filed his claim for service connection for skin 
cancer in June 2003.  Thus, while there was no evidence of 
active skin cancer on VA examination in October 2007, the 
record reflects that the veteran has received ongoing 
treatment for precancerous keratoses and follow-up for basal 
cell carcinomas since 2002, during the pendency of his claim.  
Moreover, there were multiple actinic keratoses on 
examination in October 2007, which the examiner specifically 
opined were pre-squamous cell carcinomata.  Thus, the 
criterion of a current disability is satisfied.  

Moreover, the October 2007 VA examiner's opinion on the 
question of medical nexus supports the claim for service 
connection.  In this regard, the examiner clearly opined that 
the veteran's numerous recurrent precancers and skin cancers 
were due to his in-service sunburn.  This opinion is 
bolstered by September 2003 letters from the veteran's 
private physicians.  Dr. Stampien noted that precancerous 
actinic keratoses and basal cell carcinomas, for which the 
veteran had been treated in the past, were more common in 
individuals with a previous history of sun exposure and 
sunburns.  Similarly, the physician who treated the veteran 
for basal cell carcinoma in 2001 stated that most skin 
cancers are related to sun damage, and that some cancers, 
such as basal cell skin cancers and squamous cell skin 
cancers are associated with more chronic sun exposure.  The 
Board notes that the VA examiner reviewed the claims file and 
examined the veteran before rendering his opinion.  As such, 
the Board finds that the October 2007 opinion constitutes 
competent and probative evidence to support the claim.  
Significantly, there is no medical evidence to contradict 
that opinion. 

Given the medical evidence noted above, and resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
the criteria for service connection for skin cancer, to 
include precancerous keratoses and basal cell carcinomas are 
met.  

D.  Second and Third Degree Burns

The veteran is seeking service connection for second and 
third degree burns.  As indicated above, the veteran has 
described sunburns in service, which he claims are second and 
third degree burns.  While service treatment records are 
negative for findings regarding sunburns in service, as noted 
above, the veteran is competent to report these sunburns.  
Washington, 19 Vet. App. 362; Layno, 6 Vet. App. at 470.  

Despite the foregoing, there is simply no evidence of current 
second or third degree burns, or residuals of in-service 
sunburns other than skin cancer, to include precancerous 
keratoses and basal cell carcinomas, for which service 
connection has been granted in this decision.  

In this regard, examination of the skin during VA General 
Medical examination in September 1998 revealed only rosacea 
on the face and mycotic toenails.  

During private treatment in August 1998, the veteran 
complained of a rash on the face, and toenail fungus.  He 
described sunburn in Vietnam as a precipitating factor.  The 
diagnoses were rosacea and onychomycosis.  Review of this 
treatment record makes clear that the statement regarding his 
sunburn in Vietnam is merely a reiteration of the veteran's 
own reported history, and does not constitute a medical 
opinion that rosacea or onychomycosis was precipitated by 
that sunburn.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (a bare transcription of lay history, unenhanced by 
additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a health care professional).

On VA dermatology examination in October 2007, the examiner 
indicated that he had reviewed the veteran's voluminous 
claims file, and was unable to find any references to second 
or third degree burns.  The veteran described his in-service 
sunburn, which produced blistering, but he denied any third 
degree burns.  On examination, there was no evidence of 
residuals from second degree burns, and the examiner opined 
that the veteran never had third degree burns, as there was 
no scarring which would result from such burns.  The 
pertinent diagnosis was no second and third degree burns 
seen.  

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in disability.  See 
38 U.S.C.A. § 1110.  Thus, where, as here, competent and 
persuasive medical evidence does not establish a current 
disability upon which to predicate a grant of service 
connection, there can be no valid claim for service 
connection.  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
the instant case, the claims for service connection for 
second and third degree burns must be denied, because the 
first essential criterion for a grant of service connection-
evidence of a current disability upon which to predicate a 
grant of service connection-has not been met.  

In addition to the medical evidence, in adjudicating the 
claims, the Board has considered the assertions of the 
veteran and his representative.  To whatever extent either 
attempts to support the claims for service connection on the 
basis of assertions, alone, this evidence must fail.  As 
indicated above, each claim for service connection turns on 
the medical matter of current disability.  Questions of 
diagnosis and etiology are within the province of trained 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As neither the veteran nor his representative 
are not shown to be other than laymen without the appropriate 
medical training and expertise, neither is not competent to 
render a probative opinion on a medical matter.  See, e.g., 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, the lay assertions in this 
regard have no probative value.

The Board also has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as no competent and 
persuasive evidence supports any of these claims, that 
doctrine is not for application, and the veteran's claims for 
service connection for second and third degree burns must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

As new and material evidence to reopen the claim for service 
connection for a peripheral neuropathy, to include as due to 
herbicide exposure, has been received, to this limited 
extent, the appeal is granted.

Service connection for peripheral neuropathy is granted.  

As new and material evidence to reopen the claim of service 
connection for chloracne, to include as due to herbicide 
exposure, has not been received, the appeal is denied.  

Service connection for skin cancer, to include precancerous 
keratoses and basal cell carcinomas, is granted.   

Service connection for second degree burns is denied. 

Service connection for third degree burns is denied.  




REMAND

The Board's review of the claims file reveals that further RO 
action on the claims remaining on appeal is warranted.  

The Board notes that the most recent report of VA examination 
pertinent to the veteran's service-connected PTSD is dated in 
October 2007.  The veteran had normal grooming, hygiene, and 
motor activity.  Speech was somewhat loud and long-winded, 
but otherwise normal expressive and receptive speech.  Mood 
was irritable and somewhat anxious.  The examiner noted that 
the veteran's main presenting mood was anger, but that he 
appeared able to control his anger.  Affect was restricted.  
Attention, concentration, memory, and thought processes were 
normal, with no evidence of delusions or obsessions, current 
suicidal or homicidal ideations, or hallucinations.  
Regarding impulse control, the examiner noted that the 
veteran was impulsive, but was able to rein it in.  The Axis 
I diagnosis was PTSD, delayed onset, mild to moderate.  The 
examiner assigned a Global Assessment of Functioning (GAF) 
score of 53.  

In an April 2008 letter, the veteran's private psychiatrist, 
Dr. Berger, reported that the veteran was unable to work 
because of depression, PTSD, and other previously mentioned 
disturbances which resulted in total occupational and social 
impairment due to such symptoms as:  grossly inappropriate 
behavior and persistent danger of hurting self or others 
because of gross impairment in thought processes and 
communication resulting in unprovoked irritability and 
violence.  Dr. Berger added that the veteran was overwhelmed 
by situations which occurred in his life rendering him with 
severe anxiety, panic attacks, irritability and rage, so that 
he was unable to perform activities of daily living.  

Records of VA treatment reflect that the veteran described 
occasional suicidal ideation during treatment in May 2008.  
In June 2008, the Wilkes-Barre VAMC was contacted by the 
police department because the veteran had called a hotline 
and was speaking about suicide.  The crisis worker who spoke 
to the veteran indicated that he had also threatened VA 
employees.  

The letter from Dr. Berger, and the recent records of VA 
treatment, indicate a worsening of the veteran's PTSD since 
the October 2007 VA examination.    

To ensure that the record reflects the current severity of 
this disability, the Board finds that a more contemporaneous 
examination, with findings responsive to the applicable 
rating criteria, is needed to properly evaluate the service-
connected disability.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (VA has a duty to provide the veteran with a thorough 
and contemporaneous medical examination) and Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote 
for rating purposes cannot be considered contemporaneous).  
The examiner should, to the extent possible, distinguish 
symptoms attributable to PTSD from those attributable to any 
other psychiatric disability that is not service-connected-
i.e., major depressive disorder.  The Board points out that 
if it is not medically possible to distinguish the effects of 
service-connected and nonservice-connected conditions, the 
reasonable doubt doctrine mandates that all signs and 
symptoms be attributed to the veteran's service-connected 
condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

Accordingly, the RO should arrange for the veteran to undergo 
VA examination, by a psychiatrist, at an appropriate VA 
medical facility.  The veteran is hereby advised that failure 
to report for the scheduled VA examination, without good 
cause, may result in denial of the claims for higher ratings 
(as the original claims will be adjudicated on the basis of 
the evidence of record).  See 38 C.F.R. § 3.655.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to any 
scheduled examination(s), the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examination(s) sent to him by the pertinent VA medical 
facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should also obtain and associate with the 
claims file all outstanding VA treatment records.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The claims file currently includes records of 
treatment from the Wilkes-Barre VAMC, dated from September 
1998 to September 2008.  Hence, the RO must obtain records of 
treatment for PTSD from the Wilkes-Barre VAMC, since 
September 2008, following the current procedures prescribed 
in 38 C.F.R. § 3.159(c) as regards requests for records from 
Federal facilities. 

The record also reflects that pertinent, identified private 
medical records have not been obtained.  In this regard, in 
an October 2007 letter, Dr. Berger reported that he had been 
treating the veteran for PTSD since October 1998.  During VA 
treatment in June 2008, the veteran stated that he was being 
followed by Dr. Berger.  Despite the foregoing, records of 
treatment from this psychiatrist have not been associated 
with the claims file.   

As required under 38 C.F.R. § 3.159(c)(3), VA must attempt to 
procure treatment records identified by the veteran.  The RO 
should obtain and associate with the claims file records of 
all treatment for PTSD from Dr. Berger.  If current 
authorization to obtain these records is required, the RO 
should request that the veteran sign and furnish such 
appropriate authorization for the release to VA of all such 
private medical records, and any such authorization should be 
associated with the claims file.

Further, to ensure that all due process requirements are met, 
and the record before the examiner is complete, the RO should 
give the veteran another opportunity to present information 
and/or evidence pertinent to the claims remaining on appeal, 
explaining that he has a full one-year period for response.  
See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating these claims.  The RO's 
adjudication of the claims should include consideration of 
whether "staged rating" (assignment of different ratings 
for different periods of time, based on the facts found), 
pursuant to Fenderson, is warranted.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the Wilkes-
Barre VAMC all records of psychiatric 
evaluation and/or treatment of the 
veteran, since September 2008.  The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.

2.  The RO should send to the veteran a 
letter requesting that he provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claims remaining on appeal, that is not 
currently of record.  

The RO should specifically request that 
the veteran provide current, signed 
authorization to enable it to obtain 
records of private treatment for PTSD 
from Dr. Berger (as identified above).

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period). 

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified-to 
specifically include the treatment 
records from Dr. Berger (as noted 
above)-following the current procedures 
set forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA examination, by a 
psychiatrist, at a VA medical facility.  
The entire claims file, to include a 
complete copy of the REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies (to include psychological 
testing, if warranted) should be 
accomplished (with all results made 
available to the examining physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

The examiner should render specific 
findings with respect to the existence 
and extent (or frequency, as appropriate) 
of:  memory loss; depressed mood; 
anxiety; panic attacks; sleep impairment; 
impaired judgment, speech, impulse 
control and/or thought processes; neglect 
of personal hygiene and appearance; 
suicidal ideation; delusions and/or 
hallucinations; gross impairment in 
thought processes or communication; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
and disorientation to time or place.  The 
examiner should render a multi-axial 
diagnosis, including assignment of a 
Global Assessment of Functioning (GAF) 
scale score that represents the level of 
impairment due to the veteran's PTSD, and 
an explanation of what the score means.  

In providing the above-noted findings, 
the examiner should, to the extent 
possible, distinguish the symptoms 
attributable to service-connected PTSD 
from those of other psychiatric 
conditions (to include major depressive 
disorder).  However, if it is not 
medically possible to do so, the examiner 
should clearly so state, indicating that 
the findings are with respect to the 
veteran's overall psychiatric impairment.  

The physician should set forth all 
examination findings, along with complete 
rationale for any conclusions reached, in 
a printed (typewritten) report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).   

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims remaining 
on appeal in light of all pertinent 
evidence and legal authority.  The RO's 
adjudication of the claims should include 
consideration of whether "staged 
rating" pursuant to Fenderson (cited to 
above), is warranted

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


